        Case 2:20-cv-01840-ACA Document 1 Filed 11/19/20 Page 1 of 13                       FILED
                                                                                   2020 Nov-19 PM 03:10
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

JAMES HYCHE, as father and
next friend of LUKE HYCHE,
an incapacitated individual,

      Plaintiff,
                                               CASE NO:
vs.

CITY OF PINSON

     Defendant.
__________________________________/

                                   COMPLAINT

      Plaintiff, JAMES HYCHE, as father and next friend of LUKE HYCHE, an

incapacitated individual, (“Plaintiff”), through undersigned counsel, hereby files this

Complaint and sues the City of PINSON, Alabama for injunctive relief, attorney’s

fees and costs pursuant to the Americans with Disabilities Act and the Rehabilitation

Act of 1973 and alleges:

                        JURISDICTION AND PARTIES

      1.     This is an action for declaratory and injunctive relief pursuant to Title

II of the Americans with Disabilities Act, (hereinafter referred to as the “ADA”) 42

U.S.C. '' 12131-12134, and its implementing regulation, 28 C.F.R. Part 35, as well

as ' 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. '701 et seq. (“the

Rehabilitation Act”). This Court is vested with original jurisdiction under 28 U.S.C

                                           1
        Case 2:20-cv-01840-ACA Document 1 Filed 11/19/20 Page 2 of 13




§§1331 and 1343.

      2.     Venue is proper in this Court, the Southern Division of the Northern

District of Alabama pursuant to 28 U.S.C. §1391 (B) and Local Rules of the United

States District Court for the Northern District of Alabama.

      3.     Plaintiff, JAMES HYCHE, as father and next friend of LUKE HYCHE,

an incapacitated individual (hereinafter referred to as “HYCHE”) is a resident of

Alabama. LUKE HYCHE is a qualified individual with a disability under the ADA

and all other applicable Federal statutes and regulations to the extent that he has

Kabuki Syndrome which has caused significant intellectual disabilities as well

physical disabilities that substantially limit his ability to walk without mobility aids,

and limit his ability to use his upper extremities, due to a lack of fine motor skills.

Prior to instituting the instant action, HYCHE visited the Defendant’s premises at

issue in this matter, and was denied full, safe and equal access to the subject

properties due to their lack of compliance with the ADA and more specifically, the

barriers to access listed in Paragraph 22, below, that he personally encountered.

HYCHE continues to desire and intends to visit the Defendant’s premises but

continues to be denied full, safe and equal access due to the barriers to access that

continue to exist.

      4.     The Defendant, The City of PINSON (hereinafter referred to as

“Defendant”) is a municipal corporation conducting business in the State of



                                            2
           Case 2:20-cv-01840-ACA Document 1 Filed 11/19/20 Page 3 of 13




Alabama, and a “public entity” as defined by the ADA. Upon information and belief,

Defendant is the operator, owner and/or lessee of the programs, services and

activities offered by PINSON as well as the facilities, real properties and

improvements which are the subjects of this action, namely: BRADFORD

COMMUNITY PARK and TRIANGLE PARK located in PINSON, Alabama

(hereinafter referred to as the "subject facilities").

       5.      All events giving rise to this lawsuit occurred in the Northern District

of Alabama.

COUNT I-VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

       6.      Plaintiff re-alleges and re-avers the allegations contained in Paragraphs

1-5 as if expressly contained herein.

       7.      On or about July 26, 1990, Congress enacted the Americans With

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.

       8.      In Title II of the ADA, Congress provided that no qualified individual

with a disability shall, by reason of such disability, be excluded from participation

in or be denied the benefits of a public entity, or be subjected to discrimination by

any such entity.

       9.      "Public entity” is defined as “any state or local government” or “any

department, agency…..of a state…..or local government.” 42 U.S.C. § 12131(1)(A)

and (B).



                                             3
           Case 2:20-cv-01840-ACA Document 1 Filed 11/19/20 Page 4 of 13




         10.      Title II of the ADA also requires that a public entity shall take

appropriate steps to ensure that communications with applicants, participants, and

members of the public with disabilities are as effective as communications with

others 28 C.F.R. §35.160(a).

         11.      Discrimination occurs when a person with a disability is “excluded”

from participation in or [is] denied the benefits of the services, programs or activities

of a public entity…” 42 U.S.C. § 12132.

         12.      The U.S. Department of Justice (“DOJ”) has promulgated federal

regulations to implement the ADA. In addition, the ADA Accessibility Guidelines

(“ADAAG”) establishes the standards to which public entities must conform in order

to comply with the ADA. The ADAAG (ADA Standards for Accessible Design, 36

CFR Part 1191, Appendices B and D)1 applies to the Defendant’s facilities at issue

in this matter, regardless of whether they are of new or old construction, since

removal of these barriers described herein are readily achievable and not unduly

burdensome within the meaning of the ADA. 42 U.S.C. §§ 12134(c) and 12204.

         13.      Defendant was required to have completed structural changes in the

subject facilities over twenty-five years ago, and, in any event, no later than January



1
  Plaintiff recognizes that compliance with the earlier version of ADAAG codified at 28 CFR Part 36, Appendix A
can provide safe harbor to the Defendant with regard to the new ADAAG in effect as of March 15, 2012. However,
with respect to the specific barriers to access alleged in Paragraph 22, herein below, Plaintiff asserts the Defendant
has not complied with either the old 1991 ADAAG or the new version cited herein and the failure to do so has
rendered many programs, services and activities offered by Defendant at the subject public facilities (perhaps all of
them) inaccessible to wheelchair users such as Plaintiff.


                                                          4
         Case 2:20-cv-01840-ACA Document 1 Filed 11/19/20 Page 5 of 13




26, 1995. Defendant has failed to complete the required structural changes to

achieve equal program, service or activity access to the public services and subject

facilities.

       14.    Defendant has known for over twenty-five years of its duties and

obligations under Title II of the ADA to complete the necessary and required

structural changes. Defendant has arbitrarily and intentionally refused to complete

the necessary and required structural changes to the subject facilities by the January

26, 1995 date as mandated by federal law.

       15.    Defendant’s failure to have fully implemented all structural

modifications at the subject facilities has denied and continues to deny Plaintiff full,

safe and equal access to Defendant’s programs, services and activities that are

otherwise available to persons without disabilities at the subject facilities.

       16.    Defendant has engaged in conduct and acts of omission that subject

Plaintiff to discrimination solely on the basis of his disability. Defendant directly

participated in or acquiesced in the conduct or acts of omission described in this

Complaint. Defendant’s discrimination against Plaintiff solely on the basis of his

disability has been, and continues to be, arbitrary, knowing and intentional.

       17.    Under Title II of the ADA, the programs, services and activities of

public entities must be accessible to people with disabilities unless that would cause

a “fundamental alteration” to the program or activity or constitute an “undue



                                           5
        Case 2:20-cv-01840-ACA Document 1 Filed 11/19/20 Page 6 of 13




financial and administrative burden” to the entity. 28 C.F.R. §35.149-150. It is the

burden of the entity to prove that compliance would result in such fundamental

alteration or financial burden. Further, any decision that compliance would result in

alteration or burden must be made after “considering all resources available for use

in the funding of operation of service, program, or entity, and must be accompanied

by a written statement of the reasons for reaching that conclusion” 28 C.F.R.

§35.150(a)(3). Defendant cannot meet this burden.

      18.    Plaintiff was subjected to discrimination when he attempted to access

the facilities and avail himself to the programs and services offered at and by

Defendant. Plaintiff continues to desire to return and therefore will continue to

suffer discrimination by Defendant in the future as the violations and lack of equal

and safe access to the programs, services and activities at the subject facilities

continues to exist.

      19.    Defendant has discriminated against Plaintiff by denying him full and

equal enjoyment of benefits of a service, program or activity conducted by a public

entity as prohibited by 42 U.S.C. §12101 et seq., and by failing to remove

architectural barriers pursuant to 28 CFR §§35.150 and 35.151.

      20.    Defendant has discriminated, and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full and

equal enjoyment of goods, services, facilities, privileges, advantages and/or



                                          6
            Case 2:20-cv-01840-ACA Document 1 Filed 11/19/20 Page 7 of 13




accommodations at the subject facilities in derogation of Title II of the ADA, 42

U.S.C. § 12101 et seq.

       21.      Plaintiff has been subjected to discrimination and has suffered an injury

in fact due to the lack of wheelchair access to the subject public programs, services

and activities at the subject facilities.

       22.      Defendant is in violation of 42 U.S.C. § 12101 et seq. and 28 C.F.R. §

36.302 et seq. and is discriminating against Plaintiff due to the following violations,

inter alia:

       Triangle Park

       i.       There are no firm and slip-resistant accessible routes to access the

                picnic tables;

       ii.      During the Alabama Butterbean Festival, attractions including, but not

                limited to, the bungee jump, the petting zoo bus, etc., are located in

                areas of the park that have no firm and slip resistant accessible route

                necessary to access them;

       iii.     Picnic tables lack requisite knee and toe clearances for a wheelchair

                user and no accessible picnic tables are provided;

       Bradford Community Park

       iv.      There is no accessible or van accessible parking provided;




                                             7
  Case 2:20-cv-01840-ACA Document 1 Filed 11/19/20 Page 8 of 13




v.     None of the concrete tables in the front have wheelchair accessible knee

       and toe clearances;

vi.    There is no firm and slip-resistant accessible route from the front

       drive/concessions building to the group of concrete tables;

vii.   The entry doors to the Men’s and Women’s restrooms do not have

       accessible signage;

viii. Both of the entry doors to the Men’s and Women’s toilet rooms are too

       narrow (24” in width) for a wheelchair user;

ix.    There is insufficient clear floor space on the pull side of the Men’s toilet

       room entry door for a wheelchair user to open the door independently;

x.     The lavatory in the Men’s toilet room has knob-type faucet controls that

       require tight grasping and twisting of the wrist to operate and which are

       located out of reach range of a wheelchair user;

xi.    The hot water and drain pipes at the lavatory in the Men’s toilet room

       are not insulated;

xii.   There is insufficient clear maneuvering space at the water closet in the

       Men’s toilet room for a wheelchair user;

xiii. The toilet compartment is too narrow for a wheelchair user in the Men’s

       toilet room;




                                     8
        Case 2:20-cv-01840-ACA Document 1 Filed 11/19/20 Page 9 of 13




      xiv.   There are no grab bars located in the toilet compartment in the Men’s

             toilet room.

      23.    There are other current barriers to access and violations of the ADA at

the subject facilities which were not specifically identified herein as the Plaintiff is

not required to engage in a futile gesture pursuant to 28 C.F.R. §36.501 and, as such,

only once a full inspection is performed by Plaintiff or Plaintiff’s representatives can

all said violations and barriers to access be identified.

      24.    The Plaintiff has been obligated to retain the undersigned counsel for

the filing and prosecution of this action. Plaintiff is entitled to have his reasonable

attorney’s fees, costs and expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

      25.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief, including an Order to alter the subject programs,

services and facilities to make them readily accessible to, and useable by, individuals

with disabilities to the extent required by the ADA, and closing the subject programs,

services and facilities until the requisite modifications are completed.

      WHEREFORE, the Plaintiff demands judgment against Defendant and

requests the following injunctive and declaratory relief:

      A.     That the Court declare that the programs, services and facilities owned,
             operated and administered by Defendant, are violative of the ADA;

      B.     That the Court enter an Order directing Defendant to alter its programs,
             services and facilities to make them accessible to and useable by



                                            9
        Case 2:20-cv-01840-ACA Document 1 Filed 11/19/20 Page 10 of 13




              individuals with disabilities to the full extent required by Title II of the
              ADA;

       C.     That the Court enter an Order directing Defendant to evaluate and
              neutralize its policies and procedures towards persons with disabilities
              for such reasonable time so as to allow Defendant to undertake and
              complete corrective procedures;

       D.     That the Court award reasonable attorney’s fees, costs (including expert
              fees) and other expenses of suit, to the Plaintiff; and

       E.     That the Court award such other and further relief as it deems necessary,
              just and proper.

        COUNT II – VIOLATION OF THE REHABILITATION ACT

       26.    Plaintiff re-alleges and incorporates by reference, as if fully set forth

again herein, the allegations contained in paragraphs 1 through 5 of this Complaint.

       27.    As more fully described above, Plaintiff is an individual with a

disability.

       28.    Furthermore, the Plaintiff is an Alabama resident who does or would

like to frequent the subject facilities that are currently inaccessible as described

above and herein and is otherwise qualified to use and enjoy the programs, services

and benefits provided by Defendant in the City of PINSON.

       29.    Defendant’s acts and omissions that result in unequal access to the

programs, services, facilities and activities provided by Defendant as alleged herein

are in violation of Section 504 of the Rehabilitation Act as codified in 29 U.S.C. §

794 et seq., and the regulations promulgated thereunder which are codified in 34



                                            10
        Case 2:20-cv-01840-ACA Document 1 Filed 11/19/20 Page 11 of 13




C.F.R. § 104 et seq. Defendant is the direct recipient of federal funds sufficient to

invoke the coverage of Section 504 and is unlawfully and intentionally

discriminating against Plaintiff on the sole basis of the disabilities of Plaintiff. Upon

information and belief, the public programs, services and activities at issue in this

cause at the subject facilities have benefited from federal financial assistance.

      30.    Solely by reason of disability, Plaintiff has been, and continues to be,

excluded from participation in, denied the benefit of, and subjected to discrimination

in his attempts to receive full, safe and equal access to the programs, services and

activities offered by Defendant.

      31.    Defendant is in violation of Section 504 of the Rehabilitation Act, as

amended, 29 U.S.C. §794 and is discriminating against the Plaintiff due to the

violations detailed in paragraph 22 above, which are incorporated herein by

reference.

      32.    Upon information and belief, there are other current violations of the

Rehabilitation Act in PINSON and only once a full inspection is performed by

Plaintiff or Plaintiff’s representatives can all said violations be identified.

      WHEREFORE, the Plaintiff demands judgment against Defendant and

requests the following injunctive and declaratory relief:

      A      That this Court accept jurisdiction of this case and declare that the
             programs, services and facilities owned, operated and administered by
             Defendant are discriminatory and are violative of the Rehabilitation
             Act;

                                            11
 Case 2:20-cv-01840-ACA Document 1 Filed 11/19/20 Page 12 of 13




B.   That the Court enter an order requiring Defendant to alter its programs,
     services and facilities to comply with federal law and regulations to
     make them accessible to and usable by individuals with disabilities to
     the extent required by the Rehabilitation Act;

C.   That the Court enter an order directing Defendant to evaluate and
     neutralize its policies, practices, and procedures toward individuals
     with disabilities, for such reasonable time so as to allow Defendant to
     undertake and complete corrective procedures;

D.   That the Court enter an order mandating that Defendant undertake a
     self-evaluation and that such evaluation contain a description of all of
     Defendant’s programs, services and facilities; a review of all policies
     and practices that govern the administration of such programs, services
     and facilities; and an analysis of whether the policies and practices
     regarding such administration adversely affect the full participation of
     and use by individuals with disabilities;

E.   That the Court enter an order mandating Defendant to expeditiously
     make all reasonable and appropriate modifications in its policies,
     practices and procedures, provide effective signage, remove all
     architectural barriers that would not cause an undue financial or
     administrative burden or cause a fundamental alteration to the program
     or activity, provide alternative means when necessary; and, otherwise,
     take all such steps as are reasonable and necessary to ensure that
     persons with disabilities are no longer excluded, denied services,
     segregated or otherwise treated differently and discriminated against at
     the subject facilities;

F.   Awarding reasonable attorney fees, expert fees, costs, and expenses to
     the Plaintiff;

G.   Retaining jurisdiction of this case until Defendant has fully complied
     with the orders of this Court and awarding such other, further or
     different relief, as the Court deems necessary, just and proper.




                                 12
      Case 2:20-cv-01840-ACA Document 1 Filed 11/19/20 Page 13 of 13




     Dated this 19th day of November, 2020

                                  Respectfully submitted,


                                   By: /s/ Edward I. Zwilling
                                   Edward I. Zwilling, Esq.
                                   Alabama State Bar No.: ASB-1564-L54E



OF COUNSEL:
Law Office of Edward I. Zwilling, LLC
4000 Eagle Point Corporate Drive
Birmingham, Alabama 35242
Telephone: (205) 822-2701
Email:      edwardzwilling@zwillinglaw.com




                                     13
